Trilogy Realty, LLC v Rodriguez (2016 NY Slip Op 08221)





Trilogy Realty, LLC v Rodriguez


2016 NY Slip Op 08221


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-07650
 (Index No. 28316/09)

[*1]Trilogy Realty, LLC, etc., plaintiff-respondent,
vFlora E. Rodriguez, appellant, et al., defendants; Pebbly Realty, LLC, nonparty-respondent.


Gunilla Perez-Faringer, White Plains, NY, for appellant.
Razis & Ross, P.C., Astoria, NY (George J. Razis, Elena Razis, Callie Razis, and Stephen Ross of counsel), for plaintiff-respondent.
Solomon & Siris, P.C., Garden City, NY (Bill Tsevis of counsel), for nonparty-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Flora E. Rodriguez appeals from an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), entered June 13, 2014, which denied her motion to vacate a judgment of foreclosure and sale of the same court, entered April 10, 2013, and to set aside the foreclosure sale held pursuant thereto.
ORDERED that the order is affirmed, with costs.
The defendant Flora E. Rodriguez executed a note which was secured by a mortgage on a parcel of real property in Queens. After she defaulted on her payment obligations under the note, this action was commenced to foreclose the mortgage. Rodriguez answered the complaint without raising any affirmative defenses. Subsequently, a judgment of foreclosure and sale was entered and a foreclosure sale was held, at which the subject property was sold. Thereafter, Rodriguez moved to vacate the judgment of foreclosure and sale and to set aside the foreclosure sale. The Supreme Court denied Rodriguez's motion, and she appeals.
Rodriguez was not entitled to vacatur of the judgment of foreclosure and sale pursuant to CPLR 5015(a)(3), since she failed to demonstrate that the judgment was procured by fraud, misrepresentation, or other misconduct by the plaintiff (see Deutsche Bank Natl. Trust Co. v Adolph, 140 AD3d 690, 691; Empire State Conglomerates v Mahbur, 105 AD3d 898, 899).
Rodriguez's remaining contentions are without merit.
LEVENTHAL, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court